 



Exhibit 10.13
PACKETEER, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(For U.S. Participants)
The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Packeteer, Inc. 1999 Stock Incentive Plan (the “Plan”),
each of which represents the right to receive on the applicable Settlement Date
one (1) share of Common Stock, as follows:

                 
Participant:
          Employee ID:    
 
 
 
         
 
 
               
Grant Date:
          Grant No.:    
 
 
 
         
 
 
                Number of Restricted Stock Units:                       ,
subject to adjustment as provided by the Restricted Stock Units Agreement.
 
                Settlement Date:   For each Restricted Stock Unit, except as
otherwise provided by the Restricted Stock Units Agreement, the date on which
such unit becomes a Vested Unit in accordance with the vesting schedule set
forth below.
 
                Vested Units:   Except as provided by the Restricted Stock Units
Agreement and provided that the Participant’s Service has not terminated prior
to the relevant date, the number of Vested Units shall cumulatively increase on
each respective date set forth below by the number of units set forth opposite
such date, as follows:
 
                    Vesting Date
  Number of Units Vesting

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Corporation, the Corporation and the Participant agree
that the Award is governed by this Notice and by the provisions of the Plan and
the Restricted Stock Units Agreement, both of which are made a part of this
document. The Participant acknowledges that copies of the Plan, Restricted Stock
Units Agreement and the prospectus for the Plan are available on the
Corporation’s internal web site and may be viewed and printed by the Participant
for attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

                  PACKETEER, INC.       PARTICIPANT
 
               
By:
                             
 
              Signature
 
               
Its:
                             
 
              Date
 
                Address:   10201 North de Anza Boulevard        
 
                        Cupertino, CA 95014, USA       Address
 
                                 

     
ATTACHMENTS:
  1999 Stock Incentive Plan, as amended to the Grant Date; Restricted Stock
Units Agreement and Plan Prospectus

 



--------------------------------------------------------------------------------



 



PACKETEER, INC.
RESTRICTED STOCK UNITS AGREEMENT
(For U.S. Participants)
     Packeteer, Inc. has granted to the Participant named in the Notice of Grant
of Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock
Units Agreement (the “Agreement”) is attached an Award consisting of Restricted
Stock Units (the “Units”) subject to the terms and conditions set forth in the
Grant Notice and this Agreement. The Award has been granted pursuant to the
Packeteer, Inc. 1999 Stock Incentive Plan (the “Plan”), as amended to the Grant
Date, the provisions of which are incorporated herein by reference. By signing
the Grant Notice, the Participant: (a) acknowledges receipt of and represents
that the Participant has read and is familiar with the Grant Notice, this
Agreement, the Plan and a prospectus for the Plan (the “Plan Prospectus”) in the
form most recently prepared in connection with the registration with the
Securities and Exchange Commission of shares issuable pursuant to the Plan,
(b) accepts the Award subject to all of the terms and conditions of the Grant
Notice, this Agreement and the Plan and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Plan Administrator
upon any questions arising under the Grant Notice, this Agreement or the Plan.
     1. Definitions and Construction.
          1.1 Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.
          1.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     2. Administration.
          All questions of interpretation concerning the Grant Notice, this
Agreement and the Plan shall be determined by the Plan Administrator. All
determinations by the Plan Administrator shall be final and binding upon all
persons having an interest in the Award. Any officer of the Corporation shall
have the authority to act on behalf of the Corporation with respect to any
matter, right, obligation, or election which is the responsibility of or which
is allocated to the Corporation herein, provided that such officer has apparent
authority with respect to such matter, right, obligation, or election.
     3. The Award.
          3.1 Grant of Units. On the Grant Date, the Participant shall acquire,
subject to the provisions of this Agreement, the Number of Restricted Stock
Units set forth in the Grant Notice, subject to adjustment as provided in
Section 9. Each Unit represents a right to receive on a date determined in
accordance with the Grant Notice and this Agreement one (1) share of Common
Stock.

 



--------------------------------------------------------------------------------



 



          3.2 No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Units or shares of Common Stock issued upon
settlement of the Units, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Corporation (or
any Parent or Subsidiary) or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to the Corporation
(or any Parent or Subsidiary) or for its benefit having a value not less than
the par value of the shares of Common Stock issued upon settlement of the Units.
     4. Vesting of Units.
          Except as provided by Section 8, the Units shall vest and become
Vested Units as provided in the Grant Notice.
     5. Corporation Reacquisition Right.
          In the event that the Participant’s Service terminates for any reason
or no reason, with or without cause, the Participant shall forfeit and the
Corporation shall automatically reacquire all Units which are not, as of the
time of such termination, Vested Units, and the Participant shall not be
entitled to any payment therefor.
     6. Settlement of the Award.
          6.1 Issuance of Shares of Common Stock. Subject to the provisions of
Section 6.3 below, the Corporation shall issue to the Participant on the
Settlement Date with respect to each Vested Unit to be settled on such date one
(1) share of Common Stock. Shares of Common Stock issued in settlement of Units
shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 6.3, Section 7 or the
Corporation’s Insider Trading Policy.
          6.2 Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Corporation, in its sole discretion, to
deposit for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Corporation has notice any
or all shares acquired by the Participant pursuant to the settlement of the
Award. Except as provided by the preceding sentence, a certificate for the
shares as to which the Award is settled shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.
          6.3 Restrictions on Grant of the Award and Issuance of Shares. The
grant of the Award and issuance of shares of Common Stock upon settlement of the
Award shall be subject to compliance with all applicable requirements of
federal, state law or foreign law with respect to such securities. No shares of
Common Stock may be issued hereunder if the issuance of such shares would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. The inability of
the Corporation to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Corporation’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Award shall

2



--------------------------------------------------------------------------------



 



relieve the Corporation of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Corporation may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Corporation.
          6.4 Fractional Shares. The Corporation shall not be required to issue
fractional shares upon the settlement of the Award.
     7. Tax Withholding.
          7.1 In General. At the time the Grant Notice is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
shares of Stock in settlement thereof. The Corporation shall have no obligation
to process the settlement of the Award or to deliver shares until the tax
withholding obligations as described in this Section have been satisfied by the
Participant.
          7.2 Withholding in Shares. Subject to applicable law, the Corporation
shall require the Participant to satisfy its tax withholding obligations by
deducting from the shares of Common Stock otherwise deliverable to the
Participant in settlement of the Award a number of whole shares having a fair
market value, as determined by the Corporation as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.
     8. Effect of Corporate Transaction on Award.
          In the event of a Corporate Transaction, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, either assume or
continue the Corporation’s rights and obligations with respect to outstanding
Units or substitute for outstanding Units substantially equivalent rights with
respect to the Acquiror’s stock. For purposes of this Section, a Unit shall be
deemed assumed if, following the Corporate Transaction, the Unit confers the
right to receive, subject to the terms and conditions of the Plan and this
Agreement, the consideration (whether stock, cash, other securities or property
or a combination thereof) to which a holder of a share of Common Stock on the
effective date of the Corporate Transaction was entitled; provided, however,
that if such consideration is not solely common stock of the Acquiror, the Board
may, with the consent of the Acquiror, provide for the consideration to be
received upon settlement of the Unit to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Common Stock pursuant to the Corporate Transaction. In the event the
Acquiror elects not to assume, continue or substitute for the outstanding Units
in connection with a Corporate Transaction, the vesting of the Units shall be
accelerated in full and the total Number of Restricted Stock Units subject to
the Award shall be deemed Vested Units effective as of the date of the Corporate
Transaction, and the Award shall be settled in full in

3



--------------------------------------------------------------------------------



 



accordance with Section 6 immediately prior to the Corporate Transaction,
provided that the Participant’s Service has not terminated prior to such date.
The vesting of Units and settlement of the Award that was permissible solely by
reason of this Section shall be conditioned upon the consummation of the
Corporate Transaction.
     9. Adjustments for Changes in Capital Structure.
          Subject to any required action by the stockholders of the Corporation,
in the event of any change in the Common Stock effected without receipt of
consideration by the Corporation, whether through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, or similar change in the capital
structure of the Corporation, appropriate adjustments shall be made in the
number of Units subject to the Award and/or the number and kind of shares to be
issued in settlement of the Award, in order to prevent dilution or enlargement
of the Participant’s rights under the Award. For purposes of the foregoing,
conversion of any convertible securities of the Corporation shall not be treated
as “effected without receipt of consideration by the Corporation.” Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number. Such adjustments shall be determined
by the Plan Administrator, and its determination shall be final, binding and
conclusive.
     10. Rights as a Stockholder or Employee.
          The Participant shall have no rights as a stockholder with respect to
any shares which may be issued in settlement of this Award until the date of the
issuance of a certificate for such shares (as evidenced by the appropriate entry
on the books of the Corporation or of a duly authorized transfer agent of the
Corporation). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between the Corporation or a Parent or
Subsidiary and the Participant, the Participant’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in Service or interfere in any way with any
right of the Corporation or any Parent or Subsidiary to terminate the
Participant’s Service at any time.
     11. Legends.
          The Corporation may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Corporation, promptly
present to the Corporation any and all certificates representing shares acquired
pursuant to this Award in the possession of the Participant in order to carry
out the provisions of this Section.

4



--------------------------------------------------------------------------------



 



     12. Miscellaneous Provisions.
          12.1 Termination or Amendment. The Plan Administrator may terminate or
amend the Plan or this Agreement at any time; provided, however, that except as
provided in Section 8 in connection with a Corporate Transaction, no such
termination or amendment may adversely affect the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation.
No amendment or addition to this Agreement shall be effective unless in writing.
          12.2 Nontransferability of the Award. Prior to the issuance of shares
of Common Stock on the applicable Settlement Date, neither this Award nor any
Units subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.
          12.3 Further Instruments. The parties hereto agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Agreement.
          12.4 Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Corporation and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
          12.5 Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Corporation or a Parent or Subsidiary,
or upon deposit in the U.S. Post Office or foreign postal service, by registered
or certified mail, or with a nationally recognized overnight courier service,
with postage and fees prepaid, addressed to the other party at the address shown
below that party’s signature to the Grant Notice or at such other address as
such party may designate in writing from time to time to the other party.
               (a) Description of Electronic Delivery. The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Corporation provided
generally to the Corporation’s stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically the
Grant Notice to the Corporation or to such third party involved in administering
the Plan as the Corporation may designate from time to time. Such means of
electronic delivery may include but do not necessarily include the delivery of a
link to a Corporation intranet or the internet site of a third party involved in
administering the Plan, the

5



--------------------------------------------------------------------------------



 



delivery of the document via e-mail or such other means of electronic delivery
specified by the Corporation.
               (b) Consent to Electronic Delivery. The Participant acknowledges
that the Participant has read Section 12.5(a) of this Agreement and consents to
the electronic delivery of the Plan documents and Grant Notice, as described in
Section 12.5(a). The Participant acknowledges that he or she may receive from
the Corporation a paper copy of any documents delivered electronically at no
cost to the Participant by contacting the Corporation by telephone or in
writing. The Participant further acknowledges that the Participant will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, the Participant understands that the
Participant must provide the Corporation or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails. The Participant may revoke his or her consent
to the electronic delivery of documents described in Section 12.5(a) or may
change the electronic mail address to which such documents are to be delivered
(if Participant has provided an electronic mail address) at any time by
notifying the Corporation of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 12.5(a).
          12.6 Integrated Agreement. The Grant Notice, this Agreement and the
Plan shall constitute the entire understanding and agreement of the Participant
and the Corporation with respect to the subject matter contained herein or
therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties between the Participant and the Corporation with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of the Grant Notice and the Agreement shall survive any settlement of the Award
and shall remain in full force and effect.
          12.7 Applicable Law. This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.
          12.8 Counterparts. The Grant Notice may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6